Citation Nr: 0010701	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-48 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1964 to December 
1967.

An August 1976 RO rating decision denied service connection 
for paranoid schizophrenia.  The veteran was notified of this 
determination and he did not appeal.  In September 1987, the 
Board of Veterans' Appeals (Board) determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a psychiatric disability, 
including PTSD, and that the August 1976 RO rating decision, 
denying service connection for a psychiatric disability, was 
final.  In May 1991, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disability and 
denied the veteran's appeal for service connection for an 
acquired psychiatric disability, including PTSD.


In 1993, the veteran applied to reopen the claim for service 
connection for a psychiatric disability.  He also requested 
service connection for missing and loose teeth for VA 
outpatient dental treatment, periodontal disease, and a jaw 
disorder.  This appeal came to the Board from November 1993 
and later RO decisions that determined the veteran had not 
submitted new and material evidence to reopen the claim for a 
psychiatric disability, including PTSD, and denied service 
connection for the other conditions.  The Board remand the 
case to the RO in July 1996 for additional development, and 
in an August 1997 decision the Board determined that there 
was no new and material evidence to reopen the claim for 
service connection for a psychiatric disability, including 
PTSD; that the veteran had not submitted evidence of well-
grounded claims for service connection for a periodontal 
disease and a jaw disorder; and that service connection was 
warranted for anterior tipping of teeth numbers 18 and 31, 
but did not qualify the veteran for VA outpatient dental 
treatment.

The veteran then appealed the issue in the August 1997 Board 
decision, determining that there was no new and material 
evidence to reopen the claim for service connection for a 
psychiatric disability, including PTSD, to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  In a December 1998 motion from the 
counsel for the VA Secretary, it was requested that the 
August 1998 Board decision be vacated and remanded for 
readjudication of the issue pursuant to the provisions of 
38 C.F.R. § 3.156(a) (1999) in accordance with the holding in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In a 
November 1999 order, the Court granted this motion, and the 
case was thereafter returned to the Board.

In a December 1999 letter, the Board asked the veteran's 
attorney, Lewis C. Fichera, whether he wanted to submit 
additional argument and or evidence with regard to the issue 
of whether there was new and material evidence to reopen the 
claim for service connection for a psychiatric disability, 
including PTSD.  In a December 1999 letter, the attorney 
submitted additional argument.


In a July 1997 letter, the RO notified the veteran and his 
attorney that a request for review of prior decisions, 
denying service connection for a psychiatric condition, based 
on clear and unmistakable (CUE) would not be considered for 
various reasons, including the reason that this matter had 
been decided by the Board, and that Board decisions could not 
be considered based on CUE.  The Board advises the veteran 
and his attorney in this decision of the newly enacted 
38 U.S.C.A. § 7111 under Public Law No. 105-11 on November 
21, 1997, that gave the Board authority to review previous 
Board decisions on the grounds of CUE, and that a request for 
revision of a prior Board decision on the grounds of CUE may 
be made at any time and should be filed at the Board.  
38 U.S.C.A. § 7111(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1404(c) (1999).




FINDINGS OF FACT

1.  In May 1991, the Board determined that there was no new 
and material evidence to reopen a claim for service 
connection for a psychiatric disability and denied service 
connection for a psychiatric disability, including PTSD.

2.  Evidence received subsequent to May 1991 is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has submitted competent (medical) evidence 
linking his paranoid schizophrenia to an incident of service.


CONCLUSIONS OF LAW

1.  The May 1991 Board decision, denying service connection 
for a psychiatric disability, including PTSD, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, there is no 
evidence showing that the veteran engaged in combat with the 
enemy while in service and he doesn't make such allegations.  
Hence, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this case.

The May 1991 Board decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disability, including PTSD.  A 
decision of the Board is final with the exception that the 
veteran may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.160(d), 20.1100 (1999).  The 
question now presented is whether new and material evidence 
has been submitted since the Board's adverse May 1991 
decision, denying service connection for an acquired 
psychiatric disability, including PTSD, to permit reopening 
of the claim.  38 C.F.R. 3.156(a) (1999); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether it links the veteran's 
psychiatric disability first shown after service to an 
incident of service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the Court 
had the opportunity to discuss the relationship between 
determinations of new and material evidence to reopen and 
those of well-groundedness.  Elkins v. West, 12 Vet. App. 209 
(1999).  The Court also noted that, in rejecting the Colvin 
reasonable-possibility-of-outcome-change test, Hodge 
effectively decoupled the existing relationship under the 
Court's case law between determinations of well-groundedness 
and of new and material evidence to reopen.  Prior to Hodge, 
no opinion of the Court ever suggested that evidence that was 
sufficient to reopen might not be sufficient to well ground a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (quoting 
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992)) (new and 
material evidence "is, by its nature, well[]grounded"); 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (a lower 
evidentiary threshold is applicable to determining whether a 
claim is well grounded); Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995) (the difference, if any, between the evidence 
necessary to present a well-grounded ("plausible") claim 
and that needed to satisfy the third new-and-material 
evidence requirement ("reasonable possibility") is slight).  
Consequently, if upon remand the Board determines that new 
and material evidence has been presented, it next must 
determine, as part of its "review [of] the former 
disposition of the claim" under section 5108, whether the 
veteran's claim, as then reopened, is well grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  In this regard, 
the Court noted that, as outlined in Winters v. West, 12 Vet. 
App. 203 (1999), issued by the Court concurrently with the 
Elkins opinion, if the Court on review of all the evidence of 
record in support of the claim were to determine that the 
veteran's underlying claim was not well grounded, the Court 
would not remand for the Board to apply 38 C.F.R. § 3.156(a) 
and Hodge because the failure to apply the regulation under 
such circumstance would not be prejudicial to the veteran.

The evidence of record in May 1991 consisted of statements 
and testimony from the veteran to the effect that he had 
schizophrenia and PTSD due to incidents of service, including 
harassment and exposure to body bags of casualties of a 
middle east war while stationed in Italy; service, service 
department, private, and VA medical reports that do not show 
the presence of PTSD and that do not show the presence of an 
acquired psychiatric disability until many years after 
service; and statements from Frank Riccioli, M.D., and 
Carmello Cimillo, M.D., to the effect that the veteran had 
been receiving treatment for paranoid schizophrenia since 
1987 and 1979 from these physicians, respectively, with 
opinions linking this psychiatric disability to his 
experiences in service based on history reported to them by 
the veteran.

Since the May 1991 Board decision, additional statements and 
testimony from the veteran have been received that are to the 
effect that he has schizophrenia and PTSD related to 
incidents of service, and duplicate copies of service medical 
records with notations on them made by the veteran.  This 
evidence is redundant of evidence of record in May 1991 and 
not new.  38 C.F.R. § 3.156(a).  Evidence received since May 
1991 includes medical reports, including records received 
with SSA (Social Security Administration) documents that show 
the presence of the veteran's psychiatric disability in the 
1970's, 1980's, and 1990's.  This evidence includes SSA 
documents showing that the veteran had employment problems 
after service as manifested by low income in the years from 
1967 to 1977.  This evidence is redundant of information of 
record in May 1991 that noted the veteran's history of 
employment problems since separation from service, and is 
essentially similar to evidence then of record, and not new.  
The medical evidence, includes a summary of the veteran's VA 
hospitalization in January 1976 noting the presence of 
problems focusing on paranoid delusion about a lawsuit that 
began 7 years ago, and a report from Dr. Riccioli dated in 
October 1991, specifically linking the veteran's paranoid 
schizophrenia to exposure to body bags of war casualties 
while stationed in Italy during service and psychiatric 
principles with regard to paranoid psychosis.  The Board 
finds that this medical evidence indicates the possibility of 
the presence of psychiatric problems shortly after service 
and links the veteran's current psychiatric condition to a 
specific event in service, and is of such significance that 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric 
disability.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.  
Therefore, the Board finds that there is new and material 
evidence to reopen the claim for service connection for a 
psychiatric disability, including PTSD.

The question now for the Board to decide is whether the claim 
for service connection for a psychiatric disability, 
including PTSD, is well grounded; that is, whether there is 
evidence that shows this claim is plausible, meritorious on 
its own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  The Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, there is competent (medical) evidence, the 
October 1991 letter of Dr. Riccioli, linking the veteran's 
paranoid schizophrenia to a specific incident of service.  
Under the circumstances, the claim for service connection for 
a psychiatric disability is plausible or well grounded.



ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability, 
including PTSD, and this claim is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim for service connection for a psychiatric 
disability is well grounded, VA has the duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).

Private medical reports indicate that the veteran has 
paranoid schizophrenia due to incidents of service, including 
harassment and exposure to body bags of war casualties while 
stationed in Italy.  Service documents do not corroborate 
these incidents reported by the veteran.  Nevertheless, these 
alleged inservice incidents reported by the veteran are 
considered by Doctors Riccioli and Cimillo to be the cause of 
his paranoid schizophrenia and raise a reasonable possibility 
that this condition is related to an incident of service.  
Under these circumstances, VA adjudicators may not deny the 
claim for service connection for this condition in the 
absence of medical evidence to the contrary, but may seek a 
medical opinion as to whether the veteran's current condition 
is in any way related to an inservice incident.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)

In view of the above, the case REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
VA psychiatric examinations by 2 
examiners in order to determine the 
nature and extent of his veteran's 
current psychiatric condition and to 
obtain opinions as to the etiology of any 
psychiatric condition found, including 
whether it is at least as likely as not 
that any psychiatric condition found is 
related to an incident of service, and as 
to the earliest manifestation of any 
psychiatric condition.  The examiners 
should support the opinions by discussing 
medical principles as applied to the 
medical evidence in this case, including 
the opinions of Doctors Riccioli and 
Cimillo, and the summary of the veteran's 
VA hospitalization in January 1976 
indicating the possibility of psychiatric 
problems 7 years earlier.  In order to 
assist the phychiatrists in providing the 
requested information, the claims folders 
must be made available to them and 
reviewed prior to the examinations.

2.  After the above development, the RO 
should review the veteran's claim for 
service connection for a psychiatric 
disability, including PTSD, on the 
merits.  If the decision remains adverse 
to him, an appropriate supplemental 
statement of the case should be sent to 
him and his attorney.

The veteran and his attorney should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 


